Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McNab, J. at trial; Dachenhausen, J., at sentence), rendered December 21, 1983, convicting him of criminal possession of marihuana in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (McNab, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that the marihuana seized was the fruit of an illegal search and seizure is without merit. The seizure was effectuated pursuant to a validly executed warrant, and was therefore not in violation of his Fourth Amendment rights. Further, contrary to the defendant’s assertion, the chain of custody of the evidence seized was properly *728established by the People’s proof, which provided reasonable assurances of the identity and unchanged condition of the evidence (see, People v Connelly, 35 NY2d 171).
The defendant has failed to preserve for appellate review his contentions regarding the prosecutor’s summation remarks as well as the prosecutor’s impeachment of the defendant’s witness (see, People v Nuccie, 57 NY2d 818; People v Yaghnam, 135 AD2d 763; People v Gonzalez, 102 AD2d 895).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Hooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.